DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee)(US 2020/0396714) in view of Chen et al. (hereinafter Chen)(US 2018/0368099).
Regarding claim 1, Lee teaches a method for a UE (User Equipment) with a first USIM (Universal Subscriber Identity Module) and a second USIM, comprising: performing paging monitoring in a first serving cell associated with the first USIM; performing paging monitoring in a second serving cell associated with the second USIM; and information related to at least one of the paging monitoring performed in the first serving cell or the paging monitoring performed in the second serving cell(P[0009], monitoring paging cycles for a first SIM and second SIM; determining a paging conflict; cell reselection based on the paging collision).  
Lee did not teach specifically transmitting, to a network node associated with the second USIM, information related to at least one of the paging monitoring performed in the first serving cell or the paging monitoring performed in the second serving cell. However, Chen teaches in an analogous art transmitting, to a network node associated with the second USIM, information 
Regarding claim 2, Chen teaches the method of claim 1, wherein the information indicates occurrence of collision between the paging monitoring performed in the first serving cell and the paging monitoring performed in the second serving cell(P[0020]).  
Regarding claim 3, Chen teaches the method of claim 1, wherein the information indicates timing of the paging monitoring performed in the first serving cell(P[0020], reduced discontinuous reception period based on the identified collisions).  
Regarding claim 4, Chen teaches the 4. The method of claim 1, wherein the information indicates value(s) of parameter(s) used to calculate timing of the paging monitoring performed in the first serving cell(P[0141], .  
Regarding claim 5, Lee teaches the method of claim 1, wherein the information indicates suggested timing of the paging monitoring performed in the second serving cell(P[0086]).  
Regarding claim 6, Chen teaches the method of claim 1, wherein the information indicates at least one suggested value of at least one parameter used to calculate timing of the paging monitoring performed in the second serving cell(P[0142], identified collisions, request for reduced DRX period; paging cycle for the first RAT is a non-integer multiple of the second paging cycle).  
claim 7, Chen teaches the method of claim 1, wherein the information is transmitted in response to occurrence of collision between the paging monitoring performed in the first serving cell and the paging monitoring performed in the second serving cell(P[0142], identified collisions, request for reduced DRX period).  
Regarding claim 8, Chen teaches the method of claim 1, wherein the information is transmitted in response to timing change of the paging monitoring performed in the first serving cell(P[0142], identified collisions, request for reduced DRX period).  
 
Regarding claim 9, Lee teaches the method of claim 1, wherein the information is transmitted during a RRC (Radio Resource Control) connection establishment procedure(P0075], RRC connection establishment operation).  
Regarding claim 10, Lee teaches the 10. The method of claim 1, wherein the information is transmitted during a RRC (Radio Resource Control) connection resume procedure(P[0073], RRC connection state (RRC-connected)).  
Claims 11-20 are rejected for the reason as set forth in claims 1-10 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647